                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

LUNDY J. DUKES,

       Plaintiff,

v.                                                                  Case No: 8:19-cv-63-T-36SPF

LISA HEREDIA and MICHAEL
ORIGINAZATION,

       Defendants.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on October 10, 2019 (Doc. 9).                  In the Report and

Recommendation, Magistrate Judge Flynn recommends that Plaintiff’s request to proceed in forma

pauperis (Doc. 8) be denied and Plaintiff’s Amended Complaint (Doc. 7) be dismissed without

prejudice. All parties were furnished copies of the Report and Recommendation and were afforded

the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 9) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Plaintiff’s request to proceed in forma pauperis (Doc. 8) is DENIED.

       (3)     Plaintiff’s Amended Complaint (Doc. 7) is DISMISSED without prejudice.
      (4)    The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on October 31, 2019.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                               2
